Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Christopher Lattin on 2/24/2022.

In the claims, claim 1, line 24 change “the etch stop” to “the etch stop layer.”
In the claims, claim 1, line 25 change “the underlying first layer” to “the first layer.”
In the claims, claim 13, line 24 change “the etch stop” to “the etch stop layer.”
In the claims, claim 13, line 26 change “the underlying dielectric layer” to “the dielectric layer.”


Allowable Subject Matter
Claims 1-8, 10-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:  With respect to independent claim 1, the prior art of record fails to teach or render obvious the combination of limitations “exposing a first portion of the etch stop layer, the first layer protected by the etch 
With respect to independent claim 13, the prior art of record fails to teach or render obvious the combination of limitations “providing a via memorization layer on the etch stop layer and between the SAMP array pattern and the dielectric layer, exposing a first portion of the etch stop layer, the etch stop layer protecting the dielectric layer during etching of the trench memorization layer, etching the exposed first portion of the etch stop layer and the dielectric layer and etching a second portion of the etch stop layer, the via memorization pattern” taken in combination with all other limitations of each respective independent claim 13. Dependent claims 14-18 and 20 inherit the above allowable subject matter and are similarly allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Huang et al. (US Pub# 20150093899), Sun et al. (U.S. Pat # 9859120), Cheng (U.S. Pub# 2020/0343361), Cheng et al. (U.S. Pat # 10,734,289), Ko et al. (US Pat # 2020/0194261), .
Huang discloses a method of manufacturing a semiconductor device, the method comprising, an etch stop layer (ESL) 104 is formed or deposited over the workpiece 102, a material layer 106 is deposited or formed over the ESL 104, an anti-reflective coating (ARC) 108 is formed or deposited over the material layer 106, a hard mask 110 is formed over the ARC 108, a bottom transfer layer 112a is formed over the hard mask 110, a middle transfer layer 114a is formed over the bottom transfer layer 112a, a photoresist 116a is formed over the middle transfer layer 114a, patterning photoresist 116a,  forming the first pattern 120a, performing an etching to transfer the first pattern 120a from the photoresist 116a to the middle transfer layer 114a and the bottom transfer layer 112a. The middle transfer layer 114a and bottom transfer layer 112a, or the photoresist 116a, middle transfer layer 114a, and bottom transfer layer 112a are then used as an etch mask during an etch process for the hard mask 110.
Ko discloses a method to reshape spacer profiles, comprising: forming cores on a material layer for a substrate of a microelectronic workpiece; forming a spacer material layer over the cores; and forming symmetric spacers adjacent the cores by reshaping the spacer material layer using one or more directional deposition processes to deposit additional spacer material and using one or more etch process steps, wherein the symmetric spacers are formed as part of a self-aligned multiple patterning (SAMP) process.
Liu discloses (Figs. 2A-2E and 3A-3B) a method for a self-aligned multiple patterning (SAMP) process, comprising: forming cores over one or more underlying layers on a substrate of a microelectronic workpiece; forming a capping layer over the cores; forming a spacer layer over 
None of the references, alone or in combination, teach all of the allowable subject matter as indicated above from claims 1 and 13.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/MOHSEN AHMADI/Primary Examiner, Art Unit 2896